—In a declaratory judgment action, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Goldstein, J.), dated November 5, 1998, which granted the defendant’s motion for summary judgment and declared that it had no duty to indemnify the plaintiff in an underlying personal injury action.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court properly granted the defendant’s motion for summary judgment. The grant of summary judgment was not premature since the plaintiff failed to demonstrate that further discovery would uncover any triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562; Parisi v Leppard, 237 AD2d 419; Carrington v City of New York, 201 AD2d 525, 527). Moreover, the evidence submitted by the defendant demonstrated a lack of coverage for which no prompt disclaimer was required (see, Handelsman v Sea Ins. Co., 85 NY2d 96, 99; Zappone v Home Ins. Co., 55 NY2d 131, 132).
The plaintiffs remaining contentions are without merit. Bracken, J. P., Santucci, Thompson and S. Miller, JJ., concur.